DETAILED CORRESPONDENCE
The present application is a 371 national stage entry of PCT/US2016/039084.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 
Response to Amendment
Applicant’s amendments, filed December 9, 2020, have been fully considered.  
Claims 10, 16, and 18-20 are cancelled.  Claim 25 is newly added.
The objection to Claim 5, mailed October 21, 2020, is overcome by Applicant’s amendments.
The objection to Claim 22, mailed October 21, 2020, is overcome by Applicant’s amendments.
The objection to Claims 23-24, mailed October 21, 2020, is overcome by Applicant’s amendments.
The rejection(s) of Claims 1-9, 11, 21, and 23 under 35 U.S.C. § 112(b), mailed October 21, 2020, are overcome by Applicant’s amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  grammatical error.  Claim 1 recites the limitation "wherein the proppant composition comprises proppant particulates and degradable thermoplastic particulates comprise at least one of methyl methacrylate copolymer, polypropylene, polymethyl methacrylate, polyphenylene oxide, ethylene copolymer, propylene copolymer, polypropylene carbonate, ethylene interpolymer, propylene interpolymer, styrene interpolymer, and combinations thereof" in lines 3-7.  Appropriate correction is required.
The Examiner suggests the following amendments to overcome the objection:
"wherein the proppant composition comprises proppant particulates and degradable thermoplastic particulates, wherein the degradable thermoplastic particulates comprise at least one of methyl methacrylate copolymer, polypropylene, polymethyl methacrylate, polyphenylene oxide, ethylene copolymer, propylene copolymer, polypropylene carbonate, ethylene interpolymer, propylene interpolymer, styrene interpolymer, and combinations thereof" in line 3.

Claim 6 is objected to because of the following informalities:  grammatical error.  Claim 6 recites the limitation "wherein the degradable thermoplastic particulates further comprises" in lines 1-2.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  inconsistent punctuation.  Dependent Claim 21 does not recite a comma following the preamble (See Claims 2-9 and 11).  Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  inconsistent terminology.  Claim 25 recites the limitation "the polystyrene" in lines 1-2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “wherein the degradable thermoplastic particulates have a particle size distribution where about 20-25% by weight of the degradable thermoplastic particulates have a particle size of about 4 to about 10 mesh, about 50% by weight of the degradable thermoplastic particulates have a particle size of about 20 to about 40 mesh, and about 25% to about 30% by weight of the degradable thermoplastic particulates have a particle size of less than about 40 mesh” in lines 1-5.  It is unclear how the third category of polystyrene particles (25% to about 30% by weight) are distinct from the other two categories of polystyrene particles since all of the particle sizes exist within a range of less than about 40 mesh.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "wherein the fracturing fluid further comprises polystyrene particles" in lines 1-2.  However, Claim 22 introduced "polystyrene particles" in line 6.  Therefore, it is unclear whether the "polystyrene particles" recited within Claim 23 are distinct or the same as those recited within Claim 22, from which Claim 23 depends.

Claim 23 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the polystyrene particulates" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lesko et al. (US 2008/0135242) in view of Nguyen et al. (US 2006/0113078), further in view of Brannon et al. (US 2006/0258546).
Claim 1. Lesko discloses A method comprising: providing a proppant-free fracturing fluid ([0011] “proppant-lean carrier stage”; [0040] “pad stage”; Claim 5); providing a proppant composition ([0011]; [0014] “treatment fluid”), wherein the proppant composition comprises proppant particulates ([0016]) and degradable thermoplastic particulates ([0017] – [0018]; [0036] – [0038]), …; introducing the proppant-free fracturing fluid into a subterranean formation at an injection rate above a fracture gradient to create or enhance at least one fracture in the subterranean formation ([0011]; [0040]; Claim 5); introducing the proppant composition into the at least one fracture ([0011]; [0014]); allowing the proppant composition to form a proppant pack in the at least one fracture ([0033]; [0049]; Claim 1), contacting the degradable thermoplastic particulates with a fluid produced from the subterranean formation and degrading the degradable thermoplastic particulates wherein the degradable thermoplastic particulates are degraded to generate voids in the proppant pack (Fig. 2; [0034] – [0035]; [0063]).  
Lesko discloses that the channelant can be any material degradable or dissolvable after placement within the fracture (i.e. “degradable thermoplastic particulates”), wherein the channelant may comprise various materials, such as polyethylenes and carbonates ([0017]; [0036] – [0038]), but Lesko does not explicitly disclose degradable thermoplastic particulates comprise at least one of methyl methacrylate copolymer, polypropylene, polymethyl methacrylate, polyphenylene oxide, ethylene copolymer, propylene copolymer, polypropylene carbonate, ethylene interpolymer, propylene interpolymer, styrene interpolymer, and combinations thereof.
However, Nguyen teaches a method of enhancing at least one fracture in a subterranean formation (Abstract; [0065] – [0067]) using a composition comprising proppant and degradable particulates ([0052] – [0053]), wherein the method comprises distributing degradable particles throughout the proppant slurry such that the degradable particles degrade after a desired period of time to leave voids in the proppant aggregates to enhance conductivity of the fracture ([0028]; [0050]; [0056]).  Nguyen further teaches that the degradable particles may include oil-degradable polyolefin material, such as polyethylene, polypropylene, polyisobutylene, and polystyrene ([0052]), and/or other polymers, such as polycarbonates ([0053]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the degradable channelant in Lesko with degradable material(s), such as polyethylene, polypropylene, polyisobutylene, and polystyrene, and/or polycarbonates, as taught by Nguyen, in order to optimize the material(s) such that the particles degrade at an intended temperature and time in the subterranean formation ([0052]).
Lesko discloses a multi modal size distribution for the proppant ([0016]; [0049] – [0050]), and the channelant can have size and shape matching the proppant ([0017]) and/or the channelant may wherein the proppant has a particle size of about 4 to about 100 mesh, and wherein the degradable particles have a multi modal particle size distribution.1  However, Brannon teaches a composition useful for hydraulic fracturing treatments ([0013]; [0056]) comprising particulates of bi-modal or tri-modal particle size distribution (Fig. 1; [0014]) such that the particulates of the second modality (10) are chosen such that they fit within the interstices, or pore spaces, created by the particulates of the first modality (20), and the D50 of the particulates of the third modality (30) are chosen such that such particulates may fit within the interstitial spaces created by the first and/or second modalities ([0034]), wherein the median particle size of the particulate is from about 100 mesh to about 8 mesh ([0054]; Claim 47).   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size distribution of the particles in Lesko to the range(s) as taught by Brannon, such that they fit within the interstices, or pore spaces, created by the particulates of the first and/or second modalities ([0034]) yet remain free-flowing ([0058]).
Claim 2. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Lesko further discloses wherein the proppant composition further comprises at least one binding agent selected from the group consisting of a curable resin, a tackifying agent, or a combination thereof ([0053]; [0056]).  
Claim 3. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 2.  Lesko discloses curable or partially curable, resin-coated proppant ([0053]).  Nguyen further teaches wherein the curable resin comprises at least one resin selected from the group consisting of an epoxy resin, a two component epoxy based resins, novolak resins, polyepoxide resins, phenol-aldehyde resins, urea-aldehyde resins, urethane resins, phenolic resins, furan resins, furan alcohol resins, furfuryl alcohol resins, phenolic/latex resins, phenol formaldehyde resins, polyester resins and hybrids and copolymers thereof, polyurethane resins and hybrids and copolymers thereof, acrylate resins, and combinations thereof ([0033]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the resin-coated proppant in Lesko with the various resins, as taught by Nguyen, in order to select a suitable resin to cure the proppant aggregates into a hardened mass capable of preventing the fracture(s) from fully closing ([0027]).
Claim 4. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Lesko further discloses wherein the proppant composition is introduced into the at least one fracture in a carrier fluid selected from the group consisting of aqueous fluids, non- aqueous fluids, slickwater fluids, aqueous gels, viscoelastic surfactant gels, foamed gels, emulsions, and combinations thereof ([0042]; [0044]).  
Claim 6. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Nguyen further teaches wherein the degradable thermoplastic particulates further comprises polystyrene and/or styrene methacrylate copolymer ([0052]).  
Claim 7. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Lesko does not explicitly disclose wherein the degradable thermoplastic particulates have an average diameter from about 0.001 mm to about 10 mm.  However, Lesko does disclose that the degradable channelant may comprise particles 1-30 mm long with a diameter of 10-200 microns ([0063]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the channelant in Lesko to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Claim 11. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Lesko does not explicitly disclose wherein a concentration of the degradable thermoplastic particulates in the proppant composition is about 1% to about 10% by weight of the proppant composition.  However, Lesko does disclose that the concentrations of proppant and channelant can be tailored ([0061]; [0064]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration ratio of proppant to channelant in Lesko to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 21. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Lesko discloses a multi modal size distribution for the proppant ([0016]; [0049] – [0050]), and the channelant can have size and shape matching the proppant ([0017]) and/or the channelant may comprise particles with multi modal size distribution ([0063]).  Lesko further discloses optimizing size of the proppant with the channelant to optimize segregation and enhance conductivity in the proppant pack ([0055]), but Lesko does not explicitly disclose wherein the degradable thermoplastic particulates have a particle size distribution where about 20-25% by weight of the degradable thermoplastic particulates have a particle size of about 4 to about 10 mesh, about 50% by weight of the degradable thermoplastic particulates have a particle size of about 20 to about 40 mesh, and about 25% to about 30% by weight of the degradable thermoplastic particulates have a particle size of less than about 40 mesh.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the channelant in Lesko to the range(s) as claimed, because it has been held that In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Brannon teaches a composition useful for hydraulic fracturing treatments ([0013]; [0056]) comprising particulates of bi-modal or tri-modal particle size distribution (Fig. 1; [0014]) such that the particulates of the second modality (10) are chosen such that they fit within the interstices, or pore spaces, created by the particulates of the first modality (20), and the D50 of the particulates of the third modality (30) are chosen such that such particulates may fit within the interstitial spaces created by the first and/or second modalities ([0034]), wherein the median particle size of the particulate is from about 100 mesh to about 8 mesh ([0054]; Claim 47).   Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size distribution of the particles / channelant in Lesko to the range(s) as taught by Brannon, such that they fit within the interstices, or pore spaces, created by the particulates of the first and/or second modalities ([0034]) yet still be free-flowing ([0058]).

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lesko et al. (US 2008/0135242) in view of Nguyen et al. (US 2006/0113078), further in view of Brannon et al. (US 2006/0258546), as applied to Claim 1 above, and further in view of Holzhauser et al. (US 2015/0233226).
Claim 5. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Lesko does not disclose further comprising isolating with a plug an interval of interest before the injecting the proppant-free fracturing fluid.  However, Holzhauser teaches isolating a segment of the wellbore with a packer or set of packers ([0015] – [0016]; [0035]), then injecting a proppant-free fracturing fluid into a fracture followed by a slug of diverter material to form a propped fracture in the subterranean formation, wherein the slug of diverter material may comprise degradable material ([0019]; [0027] – [0028]).  Therefore, it would have been obvious to one of ordinary skill in the art, 
Claim 8. Lesko in view of Nguyen, further in view of Brannon teach The method of claim 1.  Lesko does not disclose further comprising introducing additional degradable thermoplastic particulates to form a diverting plug in at least one flow path to divert subsequently introduced fluids to another flow path, wherein the degradable thermoplastic particulates in the diverting plug are multi-modal in particle size.  However, Lesko does disclose that the proppant and channelant may be chosen or modified to provide the propped fracture with optimum conductivity ([0033]).  Moreover, Holzhauser teaches adding diverter material comprising degradable material to a fracturing fluid to create a slug ([0027]), wherein the size distribution of the diverter material is sufficiently broad ([0031] – [0032]), wherein bimodal or trimodal distributions can be utilized ([0033]).  Holzhauser further teaches that treating multiple segments by repeating the sequence ([0035]; Claim 12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Lesko with slugs comprising diverter material of various sizes, as taught by Holzhauser, in order to sufficiently block perforations ([0033]) to divert treatment fluids to formulate new fractures ([0036]).
Claim 9. Lesko in view of Nguyen, further in view of Brannon, and further in view of Holzhauser teach The method of claim 8.  Holzhauser further teaches wherein the diverting plug is formed in a perforation such that the subsequently introduced fluids forms one or more new primary fractures in the subterranean formation ([0036]).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lesko et al. (US 2008/0135242) in view of Nguyen et al. (US 2006/0113078).
Claim 22. Lesko discloses A method comprising: introducing a proppant-free fracturing fluid into a subterranean formation at an injection rate above a fracture gradient to create or enhance at least one fracture in the subterranean formation ([0011] “proppant-lean carrier stage”; [0040] “pad stage”; Claim 5); introducing a fracturing fluid comprising proppant and  ([0011]; [0014] “treatment fluid”), wherein the particles have a particle size of 100 microns or less ([0063])2; forming a proppant pack comprising the proppant and  ([0033]; [0049]; Claim 1); and degrading at least a portion of the  (Fig. 2; [0034] – [0035]; [0063]).  
Lesko discloses that the degradable channelant may comprise styrenes ([0036]), but Lesko does not explicitly disclose polystyrene particles.  However, Nguyen teaches a method of enhancing at least one fracture in a subterranean formation (Abstract; [0065] – [0067]) using a composition comprising proppant and degradable particulates ([0052] – [0053]), wherein the method comprises distributing degradable particles throughout the proppant slurry such that the degradable particles degrade after a desired period of time to leave voids in the proppant aggregates to enhance conductivity of the fracture ([0028]; [0050]; [0056]).  Nguyen further teaches that the degradable particles may include oil-degradable material, such as polystyrene ([0052]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the degradable channelant in Lesko with polystyrene, as taught by Nguyen, in order to optimize the material(s) such that the particles degrade at an intended temperature and time in the subterranean formation ([0052]).
Claim 25. Lesko in view of Nguyen teach The method of claim 22.  Nguyen further discloses wherein the step of degrading comprises contacting the polystyrene with a liquid hydrocarbon in the wellbore (Fig. 2; [0034] – [0035]; [0063]).  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lesko et al. (US 2008/0135242) in view of Nguyen et al. (US 2006/0113078), as applied to Claim 22 above, further in view of Brannon et al. (US 2006/0258546).
Claim 23. Lesko in view of Nguyen teach The method of claim 22.  Lesko discloses a multi modal size distribution for the proppant ([0016]; [0049] – [0050]), and the channelant can have size and shape matching the proppant ([0017]) and/or the channelant may comprise particles with multi modal size distribution ([0063]).  Lesko further discloses optimizing size of the proppant with the channelant to optimize segregation and enhance conductivity in the proppant pack ([0055]), but Lesko does not explicitly disclose wherein the fracturing fluid further comprises polystyrene particles having a particle size distribution where about 20-25% by weight of the polystyrene particulates have a particle size of about 4 to about 10 mesh and about 50% by weight of the polystyrene particles have a particle size of about 20 to about 40 mesh.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the particles in Lesko, as modified by the polystyrene as taught by Nguyen, to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Brannon teaches a composition useful for hydraulic fracturing treatments ([0013]; [0056]) comprising polystyrene particulates ([0044]; [0051]) of bi-modal or tri-modal particle size distribution (Fig. 1; [0014]) such that the particulates of the second modality (10) are chosen such that they fit within the interstices, or pore spaces, created by the particulates of the first modality (20), and the D50 of the particulates of the third modality (30) are chosen such that such particulates may fit within the interstitial spaces created by the first and/or second modalities ([0034]), wherein the median particle size of the particulate is from about 100 mesh to about 8 mesh ([0054]; Claim 47).   Therefore, it .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lesko et al. (US 2008/0135242) in view of Nguyen et al. (US 2006/0113078), as applied to Claim 22 above, further in view of Holzhauser et al. (US 2015/0233226).
Claim 24. Lesko in view of Nguyen teach The method of claim 22.  Lesko does not disclose further comprising introducing a proppant-free fracturing fluid comprising polystyrene particles into a first location and forming a diverter plug at the first location and diverting at least a portion of the proppant-free fracturing fluid comprising polystyrene particles to a second location.  However, Lesko does disclose that the proppant and channelant may be chosen or modified to provide the propped fracture with optimum conductivity ([0033]).  Moreover, Holzhauser teaches adding diverter material comprising degradable material to a fracturing fluid to create a slug ([0027]), wherein the size distribution of the diverter material is sufficiently broad ([0031] – [0032]), wherein bimodal or trimodal distributions can be utilized ([0033]).  Holzhauser further teaches that treating multiple segments by repeating the sequence ([0035]; Claim 12).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the method in Lesko, as modified by the polystyrene as taught by Nguyen, with slugs comprising diverter material of various sizes, as taught by Holzhauser, in order to sufficiently block perforations ([0033]) to divert treatment fluids to formulate new fractures ([0036]).


Response to Arguments
Applicant’s arguments, filed December 9, 2020, have been considered but are moot because the arguments are immaterial to the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the proppant and/or channelant in Lesko to the range(s) as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
        2 Lesko discloses that the degradable channelant may comprise particles 1-30 mm long with a diameter of 10-200 microns ([0063]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the size of the channelant in Lesko to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).